Exhibit 12.1 STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS The following table sets forth unaudited information on our ratio of earnings to fixed charges and our ratio of earnings to fixed charges and preferred stock dividends on a consolidated basis for the periods presented. For purposes of the ratios presented below, (i) earnings consist of consolidated operations before income taxes and fixed charges and (ii) fixed charges include consolidated interest expense, one-third of rent expense (approximately the portion which represents interest) and (iii) preferred stock dividends consist of the preferred stock dividend costs of General Finance Corporation. Ratio of Earnings to Fixed Charges and Preferred Stock Dividends ($-000-) Six Months Ended Year Ended June 30, December 31, 2014 Earnings: Income (loss) before provision for income taxes $ (10,217) Add: Fixed charges: Interest expense Estimate of interest within rent expense (a) Fixed Charges and Preferred Stock Dividends Fixed charges: Interest expense Estimate of interest within rent expense (a) Preferred stock dividends Ratio of Earnings to Fixed Charges 2.8x 2.8x 2.4x 1.9x 0.7x (c) 0.4x (b) Ratio of Earnings to Fixed Charges and Preferred Stock Dividends 2.4x 2.2x 2.4x 1.9x 0.7 x (d) 0.4x (e) (a)One-third of rent expense (approximating the portion that represents interest) (b)Fixed charges exceeded earnings by $10,217,000 (c)Fixed charges exceeded earnings by $5,900,000 (d)Fixed charges and preferred stock dividends exceeded earnings by $6,077,000 (e)Fixed charges and preferred stock dividends exceeded earnings by $10,385,000
